WATHEN, Justice,
with whom CLIFFORD, Justice, joins, dissenting.
I must respectfully dissent. Contrary to the suggestion made in the court’s opinion, defendant does not rely on Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976) to support the conclusion that the death knell exception is triggered by a preliminary injunction. Defendant correctly cites Elrod for the proposition that “[t]he loss of First Amendment freedoms, even for minimal periods of time, unquestionably constitutes irreparable injury.” Id. at 373, 96 S.Ct. at 2690. With that fact in mind, we turn to the application of our own prudential rule regulating interlocutory appeals. The death knell exception to the final judgment rule has expressed our determination that justice is served by reviewing interlocutory orders if such review is necessary in order to avoid the possibility of irreparable injury. I disagree with the court’s application of the death knell exception in this case.
It is irrelevant that the constitution affords less protection to commercial speech than it does to other types of speech. Commercial speech is not completely unprotected and defendant claims that his speech falls within the protection afforded by the first amendment. If he is correct, the preliminary injunction prevents the exercise of his constitutional rights and results in irreparable injury. Until we rule on the merits, we should operate on the assumption that he may be correct rather than assume, as the court appears to have done, that his speech constitutes unsubstantiated defamation. I would accept the appeal and decide the case on its merits.